SIMMS, Justice,
dissenting:
I must respectfully dissent. Plaintiff failed to establish a prima facie case of negligence and the trial court properly sustained defendant’s demurrer to the evidence.
There was no showing that defendant was negligent in allowing the horse to escape. In fact, there was no showing that the horse did escape. Plaintiff presented no evidence which placed the horse in the field on 89th Street enclosed with “sagging wire” before the accident, or how it came to be on the road.
The mere fact that livestock is on a roadway does not raise a presumption of negligence on the part of the owner. Carver v. Ford, 591 P.2d 305 (Okl.1979); Shuck v. Cook, 494 P.2d 306 (Okl.1972); Rouk v. Halford, 475 P.2d 814 (Okl.1970); Champlin Refining Company v. Cooper, 184 Okla. 153, 86 P.2d 61 (1938); Miller v. Dobbs, 180 Okla. 576, 71 P.2d 737 (1937).
We have recognized that actionable negligence may be established by circumstantial evidence, but an inference of negligence must be based on something more than mere speculation or conjecture. An inference has been defined as a deduction which is permissible under the evidence and we have held that a legitimate inference must have as its basis evidence which is certain. Stumpf v. Montgomery, 101 Okl. 257, 226 P. 65 (1924) Barger v. Mizel, 424 P.2d 41 (Okl.1967); Beatty v. Dixon, 408 P.2d 339 (Okl.1965). It is not sufficient to introduce evidence of a state of facts simply consistent with or indicating a mere possibility of negligence, or which suggests with equal force and leaves fully as reasonable an inference of the non-existence of negligence. The inference of negligence must be the more probable and the more reasonable inference to be drawn from the evidence. Beatty v. Dixon, supra. The majority reaches its result by basing an inference on an inference, an approach prohibited by our cases. Barger v. Mizel, supra; Beatty v. Dixon, supra. Only by conjecture and speculation can the majority conclude (1) the horse had been confined behind the sagging wire fence on 89th Street, (2) it escaped therefrom, and (3) its escape was due to defendant’s negligence.
An inference may be based upon another inference only so far as the interests of justice require. But, an inference cannot be based upon another inference when the matter sought to be established could have been *292proved by direct evidence which was within the plaintiffs power to produce. Rogers v. Cato Oil & Grease Co., 396 P.2d 1000 (Okl.1964).
Plaintiff bore the burden of showing the existence of defendant’s alleged negligence and that his negligence was the proximate cause of plaintiffs injury. Plaintiff failed to carry his burden and the trial court’s ruling in favor of defendant was correct. The Court of Appeals’ decision affirming that judgment is correct and we should deny cer-tiorari.
I am authorized to state that Justice HAR-GRAVE joins with me in the views expressed herein.